Exhibit 10.20

Pandora Media Corporate Incentive Plan for Fiscal Year 2013

The Pandora Media Inc. (“Pandora”) Corporate Incentive Plan for Fiscal Year 2013
(the “Plan”) is designed to reward eligible employees for their efforts toward
the accomplishment of Pandora’s goals during the Plan Year. For purposes of the
Plan, “Plan Year” means Pandora’s fiscal year starting February 1, 2012 through
and including January 31, 2013, but, as further described below, eligible
employees may receive a partial mid-year bonus.

Eligibility

Eligibility under the Plan does not represent a commitment or guarantee that you
will receive any payment under the Plan. If, for any reason, you are not an
active Pandora employee on the bonus payment date, you will not be eligible to
receive a bonus under the Plan. Furthermore, the decision to pay any bonus under
the Plan remains in the full discretion of the Compensation Committee of
Pandora’s Board of Directors.

Selected employees at the manager or equivalent level and all employees at the
director level and above are eligible (an “Eligible Position”). An eligible
employee must remain an employee in good standing on the date that bonuses are
paid to receive any payment under the Plan.

New Hires and Promotions into Eligible Positions. Eligible employees hired or
promoted into an Eligible Position after February 2012 will have any bonus
prorated to reflect the length of time employed in an Eligible Position during
the Plan Year. However, employees hired after June 1, 2012 will not be eligible
for a Mid-Year Bonus (as defined below), and employees hired after December 1,
2012 will not be eligible for the Plan.

Changes Between Eligible Positions. Eligible employees who move from one
Eligible Position to another Eligible Position with a different Target Bonus
will have any bonus prorated to reflect the different Target Bonus amounts based
on the length of time employed in each Eligible Position.

Target Bonus Opportunity

Each Eligible Position is assigned a target bonus amount (“Target Bonus”),
expressed as a percentage of earned salary for the applicable period. Your
manager will discuss your Target Bonus with you.

Plan Administration

The Compensation Committee will have sole discretion to determine whether any
percentage of Target Bonus will be paid under the Plan, in amounts ranging from
0% to over 100% of Target Bonus, depending solely upon its assessment of
Pandora’s overall performance measured against objectives that the Compensation
Committee and management will discuss from time to time. Pandora and the
Compensation Committee may amend, suspend or terminate the Plan at any time and
in any manner. All payments under the Plan are discretionary and may be reduced
or eliminated in the sole discretion of the Compensation Committee.



--------------------------------------------------------------------------------

The Incentive Committee of Pandora (the “Incentive Committee”) is responsible
for administering the Plan with respect to employees who are not executive
officers (“Non-Executive Employees”), subject to the direction of the
Compensation Committee. Members of the Incentive Committee include the Chief
Financial Officer, General Counsel, and the Vice President of Human Resources.
The Incentive Committee will, in its discretion, determine a Non-Executive
Employee’s eligibility under the Plan, including whether part-time employees are
eligible and whether Pandora will pay prorated bonuses for Non-Executive
Employees who retire (and, if so, the retirement criteria) or die during the
Plan Year. All determinations, interpretations, rules and decisions of the
Compensation Committee and/or the Incentive Committee shall be conclusive and
binding upon all persons claiming to have any interest or right under the Plan.

Bonus Payments

In order to receive any payment under the Plan, an eligible employee must remain
an active employee on the date that bonuses are paid. If, before a bonus payment
date, your employment is terminated (whether by you or by Pandora, regardless of
the reason), you will not be eligible to receive a bonus under the Plan.

Mid-Year Bonus – In the sole discretion of the Compensation Committee, a
“Mid-Year Bonus” of up to 25% of each eligible employee’s Target Bonus may be
paid during the year based on the Compensation Committee’s assessment of
Pandora’s performance through July 31, 2012.

Year-End Bonus – A year-end bonus (with the percentage of Target Bonus
determined by the Compensation Committee in its sole discretion) may be paid
based on the Compensation Committee’s assessment of Pandora’s performance for
the fiscal year ending January 31, 2013, less any Mid-Year Bonus previously
paid.

If the Compensation Committee approves payment under this Plan, each eligible
employees will receive the same percentage of his or her Target Bonus. However,
the foregoing does not limit the Compensation Committee’s authority to award
discretionary bonuses to individuals outside of the Plan.

Operating Guidelines

No eligible employee may rely on any verbal or other information outside of this
Plan. Pandora reserves the right to amend, discontinue or make significant
changes to the Plan at any time and for any reason, with or without notice.
Eligibility for a bonus under this Plan does not guarantee eligibility for any
future payments or bonus programs.



--------------------------------------------------------------------------------

At Will Employment

Nothing in the Plan shall confer upon any employee or other Plan participant any
right to continued employment or service with Pandora for any specific duration
or otherwise restrict in any way the rights of Pandora or any employee to
terminate an eligible employee’s employment at any time, for any reason, with or
without cause.

Tax Withholding

Pandora shall withhold from the payments under the Plan all federal, state and
local income or other taxes required to be withheld therefrom and any other
required payroll deductions, and as a condition precedent to payment under the
Plan, all recipients shall make arrangements satisfactory to Pandora for the
payment of any personal income or other taxes. All payments hereunder are
intended to qualify for the short-term deferral exception from Section 409A of
the Internal Revenue Code and, if required to qualify for such exception, shall
be made no later than 2 and 1/2 months following the end of the taxable year in
which an individual becomes legally entitled to, or vested in, a payment
hereunder.

Miscellaneous

This Plan is unfunded. In no event may a participant sell, transfer, anticipate,
assign or otherwise dispose of any right or interest under the Plan or relating
hereto. At no time will any such right or interest under the Plan be subject to
the claims of any participant’s creditors or liable to attachment, execution or
other legal process.